PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/401,568
Filing Date: 2 May 2019
Appellant(s): EVP International, LLC



__________________
Lucas V. Haugh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 3, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation that “the EXIT message is readable by occupants of the environment at a viewing distance of 50 feet away from the exit sign” is dependent upon the visual acuity of the occupants and is therefore not predictable or consistent, and the recitation thus renders the claim indefinite.
Claims 2-12, 15-18, 21, and 22 are rejected based on their dependencies, respectively.
Claim Rejections - 35 USC § 103
Claims 1-12, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (2012/0233895) in view of ASTM E2072-14 (ASTM).
Martin discloses a method, comprising: positioning an exit sign comprising a substrate (Fig. 5A, 31) in an environment to provide an EXIT message to occupants of the environment (Fig. 11), wherein the EXIT message comprises photoluminescent letters (Fig. 5A, 30, 32) attached to the substrate (paragraph 0192), wherein each of the photoluminescent letters comprises a photoluminescent portion and a non-glowing border (Fig. 6A, 33) having a viewer-facing non-glowing surface area creating visual separation between the photoluminescent portion and the substrate (see paragraph 0194 and note that the letters “can include opaque or reflective sidewalls to prevent photoluminescent light from illuminating areas of a front plate adjacent to the letters.” Because a viewer can stand to the side of the sign, the sidewalls can be considered “viewer-facing,” especially in the case where the letter has tapered edges, as described in paragraph 0192), and wherein the exit sign is not connected to an electric power source (paragraph 0184).
Martin does not disclose the height of the photoluminescent portion of each photoluminescent letter. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the letters any desired height, and specifically at least 170 mm, as a matter of design choice because such a modification would have involved a mere change in the size, shape or proportion of a component, which is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144(IV).
Further, Martin does not disclose charging the photoluminescent letters with ambient lighting of less than 5 foot-candles for at least 60 minutes, wherein the ambient lighting is provided by any of unfiltered fluorescent lighting, metal halide lighting, mercury vapor lighting, and LED lighting, wherein upon removal of ambient lighting from the environment, the EXIT message is readable by occupants of the environment at a viewing distance of 50 feet away from the exit sign as measured along a line perpendicular to the EXIT message and subsequent to the occupants' eyes acclimating for 5 minutes immediately prior to reading the EXIT message. However, ASTM teaches that it was known in the art to charge a photoluminescent material with a fluorescent light source of 1 foot candle for 60 minutes, wherein upon removal of lighting from the environment the luminance is 9.7 mcd/m2 (Table X2.1, last column of data). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to achieve a luminance of 9.7 mcd/m2 by charging the photoluminescent material disclosed by Martin in accordance with the ASTM standard for 60 minutes, in order to achieve ASTM published safety standards.
Note that in Fig. 10 Martin discloses that the sign is legible at a distance of 50 feet.
Regarding claim 2, as set forth above, ASTM teaches that it was known in the art to charge a photoluminescent material with a fluorescent light source of 1 foot candle for 60 minutes. 1 foot-candle is less than 4 foot-candles.
Regarding claim 3, as set forth above, ASTM teaches that it was known in the art to charge a photoluminescent material with a fluorescent light source of 1 foot candle for 60 minutes. 1 foot-candle is less than 2 foot-candles.
Regarding claim 4, as set forth above, ASTM teaches that it was known in the art to charge a photoluminescent material with a fluorescent light source of 1 foot candle for 60 minutes. 1 foot-candle is less than 1.5 foot-candles.
Regarding claim 5, as set forth above, ASTM teaches that it was known in the art to charge a photoluminescent material with a fluorescent light source of 1 foot candle for 60 minutes. 1 foot-candle is “about” 1.3 foot-candles.
Regarding claim 6, Martin does not disclose the width of the non-glowing border of each photoluminescent letter. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the border any desired height, and specifically about 2.5 mm, as a matter of design choice because such a modification would have involved a mere change in the size, shape or proportion of a component, which is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(IV).
Regarding claim 7, Martin does not disclose the height of the photoluminescent portion of each photoluminescent letter. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the letters any desired height, and specifically at least 178 mm, as a matter of design choice because such a modification would have involved a mere change in the size, shape or proportion of a component, which is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144(IV).
Regarding claim 8, Martin discloses directional indicators. See Fig. 11. These would be charged in the same way, and viewable from the same distance, as the rest of the sign, as set forth above.
Regarding claim 9, Martin does not disclose the height or the width of the photoluminescent portion of the photoluminescent directional indicator. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the directional indicator any desired height and width, and specifically a height of at least 80 mm, and a width of at least 70 mm, as a matter of design choice because such a modification would have involved a mere change in the size, shape or proportion of a component, which is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144(IV).
Regarding claim 10, Martin does not disclose the height of the photoluminescent portion of each photoluminescent letter, or the height of the photoluminescent portion of the photoluminescent directional indicator. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the letter and the directional indicator any desired height, and specifically the letter a height of about 178 mm, and the directional indicator a height of about 82 mm, as a matter of design choice because such a modification would have involved a mere change in the size, shape or proportion of a component, which is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144(IV).
Regarding claim 11, Martin does not disclose the height of the photoluminescent portion of the photoluminescent directional indicator. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the directional indicator any desired height, and specifically about 82 mm, as a matter of design choice because such a modification would have involved a mere change in the size, shape or proportion of a component, which is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144(IV).
Regarding claim 12, Martin does not disclose the thickness of the photoluminescent portion of each photoluminescent letter. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the letters any desired thickness, and specifically about 4 mm, as a matter of design choice because such a modification would have involved a mere change in the size, shape or proportion of a component, which is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144(IV).
Regarding claim 15, Martin discloses marking the exit sign with an operational instruction indicating that a minimum of 5 foot-candles of light is required at all times. See Fig. 10, bottom of sign. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mark the sign to indicate that a minimum of 1.3 foot-candles of light is required, if the luminescent material chosen for use with the sign requires that much light to conform to safety standards. Furthermore, it has been held that printed matter is owed no patentable weight if the printed matter is not functionally or structurally related to the associated physical substrate upon which it is displayed. See MPEP § 2111.05. In this case, the substrate merely displays the printed matter. There is no new and nonobvious functional or structural relationship between the printed matter and the substrate.
Regarding claim 16, the marking at the top of the sign in Fig. 10 specifies a viewing distance of 50 feet. Nevertheless, even if it did not, it has been held that printed matter is owed no patentable weight if the printed matter is not functionally or structurally related to the associated physical substrate upon which it is displayed. See MPEP § 2111.05. In this case, the substrate merely displays the printed matter. There is no new and nonobvious functional or structural relationship between the printed matter and the substrate.
Regarding claim 17, the substrate disclosed by Martin comprises a clear portion (paragraph 0196); the photoluminescent letters are attached to the clear portion and comprise a first photoluminescent letter, a second photoluminescent letter, a third photoluminescent letter, and a fourth photoluminescent letter arranged relative to one another to provide the EXIT message (Figs. 10 and 11); and with respect to each of the first photoluminescent letter, the second photoluminescent letter, the third photoluminescent letter, and the fourth photoluminescent letter: the non-glowing border is reflective (paragraph 0194); the photoluminescent portion facilitates visibility and readability of the letter Application Serial No. 16/401,568without ambient lighting; and the non-glowing border facilitates visibility and readability of the letter in ambient lighting.
Regarding claim 18, Martin discloses that the non-glowing portion can be formed of paint, tape, or thin film (paragraph 0194). However, Martin does not disclose a specific color (other than white when a reflective coating is desired). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any desired color for the non-glowing portion, including red or green, as a matter of design choice, and because it has been held that matters relating to ornamentation only, and having no mechanical function, cannot be relied on to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I).
Regarding claim 22, Martin discloses that the non-glowing border can be reflective. See paragraph 0194.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (2012/0233895) in view of ASTM E2072-14 (ASTM), as applied to claim 1, above, and further in view of Hasan (2006/0225328).
Martin discloses the invention substantially as claimed, as set forth above. However, Martin does not disclose that the substrate can comprise a mirrored surface. Hasan teaches that it was known in the art to provide a mirrored substrate upon which to display an exit sign, in order to enhance the aesthetic appearance of the exit sign (paragraph 0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the substrate disclosed by Martin comprise a mirrored surface, as taught by Hasan, in order to improve the aesthetic appearance of the exit sign.
(2) Response to Argument
Regarding the rejection of claim 1 as indefinite, Appellant argues that a person with ordinary skill in the pertinent art “are accustomed to interpreting and complying with a myriad of various codes and regulations related to safety signage.” But the interpretation of safety codes is not necessarily the same as the interpretation of the metes and bounds of a patent claim. Claim 1 references an object that is variable, namely, the visual acuity of a person viewing the sign. But the visual acuity of the person is not specified, and therefore the claim might be infringed by one person, but not infringed by another. Thus, the claim is indefinite. See MPEP 2173.05(b)(II).
Regarding Martin, the Appellant alleges that “Martin (a) does not teach that the sidewalls provide a viewer-facing non-glowing area that creates a visually distinct border, and (b) instead teaches that an interior sidewall coating absorbs or reflects photoluminescence, preventing it from radiating in directions orthogonal to the viewer.” 
The pertinent question is whether the structure disclosed by Martin anticipates the claim language presented herein. Specifically, claim 1 requires a “non-glowing border having a viewer-facing non-glowing surface area creating visual separation between the photoluminescent portion and the substrate.” Fig. 6B of Martin shows a non-glowing border (38) which has a thickness, as all real objects do. That thickness is labelled “A” in the figure reproduced below:
    PNG
    media_image2.png
    186
    238
    media_image2.png
    Greyscale

A viewer standing in front of the sign (as indicated by the arrow in Fig. 6B) will be able to see the non-glowing border as an outline of the photoluminescent letter, thus creating a visual separation between the photoluminescent portion and the substrate.
It is not necessary to rebut Appellant’s arguments regarding the Examiner’s observation that a viewer can stand to the side of the sign such that the sidewalls of the non-glowing border become viewer-facing because, as indicated above, the claim language is anticipated by a viewer viewing the sign from directly in front. 
The Appellant further argues that because “the opaque or reflective sidewalls seemingly have no substantial thickness (as they are simply opaque paint, tape, or a thin film), the opaque or reflective sidewalls … would not be visible to the viewer.” But the use of paint, tape, or thin film is only one possible embodiment of the sidewall coating (and even paint, tape, or thin film will have a thickness). Fig. 6B shows that the sidewall coating can have a tray-like element (38) that has significant thickness relative to the photoluminescent portion (32). Because the tray-like element “can be used as both a mold for casting the letter 32 and the sidewall coating 33” (paragraph 0195) it must have sufficient thickness to function as a mold. And by containing any lateral emission of light from the photoluminescent portion, the tray-like element (38) creates visual separation between the photoluminescent portion and the substrate.
Regarding the Appellant’s argument that the size of the photoluminescent letters patentably defines over Martin (where the size of the letters is not known), a person having ordinary skill in the art would know, or could easily ascertain, how changes in the size of the letters would affect their performance, and could select any desired size, as a matter of design choice, that would result in desired performance. See MPEP § 2144.04(IV)(A) regarding changes in size of a prior art device.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GARY C HOGE/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
Conferees:
Jonathan Liu
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        
Heather Shackelford
/HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.